Citation Nr: 1124759	
Decision Date: 06/29/11    Archive Date: 07/06/11

DOCKET NO.  10-27 516A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Murfreesboro, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred during a hospitalization at Cumberland Medical Center from March 7, 2009 to March 9, 2009.  





ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from July 1970 to February 1972.        

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and June 2009 decisions by the Department of Veterans Affairs (VA) Medical Center (VAMC), in Murfreesboro, Tennessee.  The VAMC is the Agency of Original Jurisdiction (AOJ) in the present matter.  

The appeal is REMANDED to the VAMC in Murfreesboro, Tennessee.  VA will notify the appellant if further action is required.


REMAND

The Veteran was hospitalized on March 6, 2009 at 4:46 a.m. at a private facility, the Cumberland Medical Center, after experiencing shortness of breath, fever, a cough, and congestion.  He was transported by ambulance.  He was diagnosed with pneumonia bronchospasm.  He was given oxygen treatment and hooked up to an IV.  He was given antibiotics and steroids as well.  See March 6, 2009 private emergency records from Cumberland Medical Center.  This hospitalization was for a nonservice-connected condition.  The Veteran is not service-connected for any disabilities by VA.  The total bills for private medical services were $10,108.63, $770.00, $170.00, and $44.00.  See June 2010 Statement of the Case (SOC).  VA conceded his treatment was under emergency circumstances, and thus paid for his emergency inpatient treatment at Cumberland Medical Center for the date of March 6, 2009 only.  

However, VA has not authorized payment or reimbursement for the remaining private hospitalization expenses for the time period from March 7, 2009 to March 9, 2009.  VA found that by March 7, 2009, the Veteran's condition had stabilized, such that further payment for medical expenses was not authorized by law.  See 38 C.F.R. §§ 17.121, 17.1002(d) (2010).  Although his condition had improved and he was considered stabilized per the VA, the Veteran remained hospitalized from March 7, 2009 to March 9, 2009 at the private hospital for further treatment.  In other words, he still incurred significant expenses at the private facility from March 7, 2009 to March 9, 2009.  Regardless, VA has denied reimbursement or payment of these expenses.  Naturally, the Veteran requests reimbursement for these unauthorized, private medical expenses.  

The Veteran contends that his medical condition was not "stable" from March 7, 2009 to March 9, 2009.  He believes therefore he was still receiving emergency treatment.  He states that he required continuous oxygen, chest X-rays, breathing treatment, IV antibiotics, and IV steroids.  In the alternative, he argues that even if his medical condition is deemed "stable" from March 7, 2009 to March 9, 2009, private hospital records clearly demonstrate that medical personnel at Cumberland Medical Center contacted the VAMC's in Nashville and Murfreesboro, but neither VA facility had a bed available.  It is true that Cumberland Medical Center records dated on March 6, 2009 confirm no VA beds were available on that date at either VAMC.  In essence, the Veteran asserts it is unfair he should be penalized by VA due to a lack of an available VA facility for treatment from March 7, 2009 to March 9, 2009.  He says he could not have checked himself out of the private emergency room; even so, he adds doctors advised him that his condition was still "grave."  He emphasizes that he would have had no objection to a transfer to a VA facility if a VA facility was actually available.  See June 2009 Notice of Disagreement (NOD); July 2010 Substantive Appeal.    
 
Initially, under 38 U.S.C.A. § 1703, when VA facilities or other government facilities are not capable of furnishing economical hospital care or medical services because of geographic inaccessibility or are not capable of furnishing care or services required, VA may authorize or contract with non-VA facilities for care.  38 U.S.C.A. § 1703(a) (West 2002 & Supp. 2010); 38 C.F.R. 
§ 17.52(a) (2010).  However, the Veteran has never contended, and the evidence does not demonstrate, that he received prior VA authorization for his private hospitalization.  Therefore, application of 38 U.S.C.A. § 1703(a) for reimbursement of "authorized" private hospitalization is unwarranted.  In short, the issue of prior authorization is not applicable here. 

However, when the Veteran receives treatment at a non-VA facility without prior authorization, such as the case here, there are two statutes that allow for claimants to be paid or reimbursed for the medical expenses incurred for that treatment - specifically, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725.  Application of either statute is generally dependent on whether the Veteran has an adjudicated service-connected disability or not.   

Since the Veteran is not service-connected for any disability, he is ineligible for payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under 38 U.S.C.A. § 1728(a).  There is also no evidence or allegation he is participating in a vocational rehabilitation program under 38 U.S.C. Chapter 31, which in certain instances might have qualified him under 38 U.S.C.A. § 1728.  Consequently, the only conceivable route to entitlement to unreimbursed medical expenses in this case stems from 38 U.S.C.A. § 1725, for treatment of a nonservice-connected disorder, pursuant to the Veterans Millennium Health Care and Benefits Act.  

The Board acknowledges that effective October 10, 2008, the provisions of 38 U.S.C.A. § 1725 and § 1728 were amended.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  The changes are liberalizing in that they make reimbursement for medical expenses mandatory instead of discretionary, as well as expand the definition of "emergency treatment" beyond the point of stabilization.  Also, the changes apply the more liberal prudent layperson standard for determining whether an actual medical emergency existed under either 38 U.S.C.A. § 1725 and § 1728.  In the present case, the Board will consider and apply the amended version of 38 U.S.C.A. § 1725, since the Veteran's hospitalization occurred from March 7, 2009 to March 9, 2009, subsequent to the October 2008 effective date of the amendments.  

The new law expands the meaning of "emergency treatment" under section 1725(f)(1) and section 1728(c) by stating:

(1) The term "emergency treatment" means medical care or services furnished, in the judgment of the Secretary--

(A) when Department or other Federal facilities are not feasibly available and an attempt to use them beforehand would not be reasonable;

(B) when such care or services are rendered in a medical emergency of such nature that a prudent layperson reasonably expects that delay in seeking immediate medical attention would be hazardous to life or health; and

(C) until--

(i) such time as the Veteran can be transferred safely to a Department facility or other Federal facility and such facility is capable of accepting such transfer; or

(ii) such time as a Department facility or other Federal facility accepts such transfer if--

(I) at the time the Veteran could have been transferred safely to a Department facility or other Federal facility, no Department facility or other Federal facility agreed to accept such transfer; and

(II) the non-Department facility in which such medical care or services was furnished made and documented reasonable attempts to transfer the Veteran to a Department facility or other Federal facility.

See 38 U.S.C.A. § 1725 and § 1728 (West 2002 & Supp. 2010) (emphasis added).  All three elements must be satisfied for a claimant to qualify for payment or reimbursement.  Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 544 (1997).  That is, these criteria under 38 U.S.C.A. § 1725 and § 1728 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) [use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met]; compare Johnson v. Brown, 7 Vet. App. 95 (1994) [only one disjunctive "or" requirement must be met in order for an increased rating to be assigned].
Under the earlier version 38 U.S.C.A. § 1725, treatment is considered emergent only up the point when the Veteran could have been transferred safely to a VA facility.  It does not matter whether the transfer actually occurs at that time.  Simply stated, under the old law, payment is not available beyond the point of stabilization, even if he remains in a VA facility due to no fault of his own.  As such, the older law is more restrictive.  In contrast, under the new law effective October 10, 2008, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  That is, under the new law, the definition of "emergency treatment" has been liberalized.  It also now has the same meaning under both 38 U.S.C.A. § 1725 and § 1728.  See 38 U.S.C.A. § 1728(c) (West Supp. 2010).  The public policy behind the change in law is that if VA fails to promptly transfer the Veteran to a VA facility once he has stabilized, it is unjust to make the Veteran liable for additional expense at the non-VA facility due to no fault of his own.     

However, before addressing the merits of the claim, the Board finds that additional development of the evidence is required.

First, it does not appear proper notice pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) has not been issued to the Veteran.  The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  VCAA notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The AOJ should provide the Veteran with a VCAA letter advising him how to substantiate his claim for medical expense reimbursement under the amended /revised version of section 1725.  

Second, a remand is required to secure his private hospital records from Cumberland Medical Center dated from March 7, 2009 to March 9, 2009.  Private records dated on March 6, 2009 are already present in the claims folder.  In securing these records, it may be necessary for the Veteran to complete authorization forms (VA Forms 21-4142).  VA is required to make reasonable efforts to obtain all "relevant" records, including private records like these, which the Veteran adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  38 C.F.R. § 3.159(c)(1).  Under the revised version of 38 U.S.C.A. § 1725, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  The purpose of securing these private records is to determine whether Cumberland Medical Center continued to make reasonable attempts to transfer the Veteran to a VA facility or other Federal facility from March 7, 2009 to March 9, 2009, after the Veteran's purported stabilization.  See 38 U.S.C.A. § 1725(f)(1) (effective October 2008).  Although it is clear VA had no beds available on March 6, 2009, it is not clear whether VA had beds available at a VA facility from March 7, 2009 to March 9, 2009.  

Third, pertinent VA regulations provide that a SOC issued to an appellant must be complete enough to allow the appellant to present his or her argument before the Board and must contain a summary of the applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  38 U.S.C.A. § 7105(d) (West 2002); 38 C.F.R. § 19.29 (2010).  As relevant to this particular matter, the June 2010 SOC failed to address the pertinent law in the present case - the amended / revised provisions of 38 U.S.C.A. § 1725 (effective October 2008).  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  To ensure due process, on remand, the VAMC should issue a Supplemental Statement of the Case (SSOC) that includes adjudication of the claim under the correct amended law.  

Accordingly, the private medical expenses claim is REMANDED to the VAMC in Murfreesboro, Tennessee, for the following development and consideration:

1.  Send the Veteran a VCAA notice letter notifying him and his representative of (1) any information or lay or medical evidence not previously provided that is necessary to substantiate his private medical expenses claim under the amended / revised version of § 1725; (2) the information or evidence that he should provide; and (3) the information or evidence VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a); 38 C.F.R.  § 3.159(b).  This VCAA letter should pertain to the central issue on appeal - that is, payment or reimbursement of "unauthorized" medical expenses incurred at a non-VA facility under the amended / revised version of 38 U.S.C.A. § 1725 (effective October 2008).  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  

2.  Attempt to secure all documentation for the Veteran's private treatment at Cumberland Medical Center from March 7, 2009 to March 9, 2009.  Private records dated on March 6, 2009 are already present in the claims folder.  VA regulation clarifies that "reasonable efforts" will generally consist of an initial request for the records and, if the records are not received, at least one follow-up request.  See 38 C.F.R. § 3.159(c)(1).  If necessary to secure these private records, ask that the Veteran complete and return the necessary authorization (VA Form 21-4142).  The purpose of securing these private records is to determine whether Cumberland Medical Center continued to make reasonable attempts to transfer the Veteran to a VA facility or other Federal facility from March 7, 2009 to March 9, 2009, after the Veteran's purported stabilization.  See 38 U.S.C.A. § 1725(f)(1) (effective October 2008).  Although it is clear from March 6, 2009 private hospital records that VA had no beds available, it is not clear whether VA had beds available at a VA facility from March 7, 2009 to March 9, 2009.    

3.  Then readjudicate the unauthorized medical expenses claim in light of the additional evidence of record.  If this claim is not granted to the Veteran's satisfaction, send him a SSOC.  This SSOC should include readjudication under the amended provisions of 38 U.S.C.A. § 1725 (effective October 2008) and any applicable regulations.  See Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, § 402, 122 Stat. 4110 (2008).  Please be aware that under the new law effective October 10, 2008, VA is authorized to make payment beyond the point of stabilization if certain criteria are met.  That is, under the new law, the definition of "emergency treatment" has been liberalized.  An appropriate period of time should be allowed for response from the Veteran.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for 

additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


